Citation Nr: 0323048	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  01-08 837	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a blood disorder.

3.  Entitlement to service connection for a liver disorder.

4.  Entitlement to service connection for hepatitis C.

5. Entitlement to service connection for asbestosis.

6.  Entitlement to service connection for a lung condition, 
to include as secondary to exposure to herbicides.

7.  Entitlement to service connection for kidney cancer, to 
include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard from August 1956 to November 1961 and in the United 
States Army from November 1969 to September 1981.  It also 
appears the veteran had additional periods of reserve duty 
and active duty service, the dates of which have not been 
verified and are subject to remand as noted below.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied claims of entitlement to 
service connection for a lung disorder, asbestosis, hepatitis 
C and kidney cancer.  This matter also comes before the Board 
from a January 2002 rating decision of the Phoenix RO, which 
denied claims of entitlement to service connection for PTSD, 
a blood disorder, and a liver disorder.  The appeals were 
merged in February 2003.  

The veteran has raised claims of entitlement to service 
connection for diverticulosis as a result of dioxin exposure 
and plutonium exposure, and gum and dental disease as a 
result of dioxin and radiation exposure.  The matters are not 
properly before the Board at this time and are hereby 
referred to the RO for appropriate action and adjudication.


REMAND

A preliminary review of the claims folders reveals the 
matters are not ready for appellate disposition.  For the 
sake of clarity, the Board will initially discuss the reasons 
for remand that are applicable to most, if not all of the 
veteran's claims, and then discuss each claim individually. 

During the pendency of the veteran's appeal, there was a 
significant change in the law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) became 
law.  Among other directives, the VCAA eliminated the well-
grounded claim requirement, expanded the duty of VA to notify 
the appellant and the representative of requisite evidence, 
and enhanced the duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
Further, recent decisions by the United States Court of 
Appeals for Veterans Claims (Court) have mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
("Both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.") 

In regard to the veteran's claims of entitlement to service 
connection for a blood disorder, a liver disorder, 
asbestosis, a lung disorder, and kidney cancer, the Board 
finds that the veteran has not been provided notice of the 
VCAA as mandated by the Court.  Recently, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated provisions of 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2002).  These provisions allowed the Board to 
take corrective action to cure defective VCAA duty to notify 
letters or provide notice where there was none, such as in 
the instant case, as required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b)(1).  The Board no longer has authority to attempt 
to cure VCAA deficiencies.  See Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).   The result is 
that the RO must notify the veteran of the applicable 
provisions of the VCAA, including what evidence is needed to 
support the aforementioned service connection claims, what 
evidence VA will develop, and what evidence the veteran must 
furnish.  See Quartuccio, supra.   

Pursuant to 38 U.S.C.A. § 5103A(a)(3), VA shall assist in 
obtaining relevant records held by a Federal department or 
agency that the veteran has adequately identified.  The 
evidence of record suggests the veteran is a recipient of 
Social Security Disability benefits.  While there are records 
from the Social Security Administration (SSA), which indicate 
the veteran was disabled as of October 1997, copies of the 
administrative decision are not of record.  Therefore, the RO 
should request all records from the SSA having to do with the 
award of disability compensation and any underlying treatment 
records utilized in reaching the determination.

The veteran has filed a claim of entitlement to service 
connection for PTSD.  Service connection for PTSD requires: 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2002) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred. 38 
C.F.R. § 3.304(f) (2002).  First, the veteran's service 
personnel records indicate the veteran served in Vietnam from 
December 1967 to March 1969, however; there has been no 
confirmation from the National Personnel Records Center 
(NPRC) of the actual dates of active duty service and/or 
reserve service between November 1961 and November 1969.  
Second, the veteran contends that he was awarded the Purple 
Heart, however; the RO has not attempted to verify whether 
the veteran was in fact a recipient.  Third, the record 
contains various accounts of stressful in-service incidents 
either made by the veteran to medical providers or those 
relayed by buddies of the veteran, however; no attempts have 
been made to verify the asserted in-service stressors with 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR).  Finally, the veteran has asserted that 
the death of Seaman R.G. has contributed to his PTSD.  While 
the record contains verification of the aforementioned death, 
a nexus opinion has not been provided with respect to this 
incident.  Therefore, an examination is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  

In regard to the veteran's claim of entitlement to service 
connection for hepatitis C, upon VA respiratory examination 
in October 1999, the veteran indicated that he tested 
positive for hepatitis C two years prior.  It does not appear 
that these records have been associated with the veteran's 
claims folder.  While the case is in remand status, the RO 
should contact the veteran and ask him to provide the 
specific dates of treatment and the actual medical treatment 
provider where the aforementioned records may be obtained.  
In the instant case, the veteran's service medical records 
indicate the veteran was diagnosed with infectious hepatitis 
in 1968.  Post-service records note a known history of 
hepatitis C.  While the October 1999 VA respiratory 
examination found "no evidence of chronic hepatitis on this 
exam," it is not clear from the record whether the veteran 
currently has hepatitis C.  Thus, the Board finds there is 
not sufficient medical evidence contained in the claims 
folder and a VA examination is necessary to make a decision 
on this claim. Id.   

The veteran has filed two separate claims of entitlement to 
service connection with respect to his lungs, (1) a lung 
condition secondary to herbicide exposure and (2) asbestosis.  
In regard to his claim of entitlement to a lung condition as 
a result of exposure to herbicides, as noted above, while 
service personnel records indicate the veteran was in 
Vietnam, there has been no verification of the actual service 
dates of active duty service as opposed to reserve status 
between November 1961 and November 1969.  Therefore, the RO 
must first confirm the service dates, as a veteran who served 
in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an 
herbicide agent. 38 U.S.C.A. § 1116(f) (West 2002).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  Notwithstanding the aforementioned provisions 
relating to presumptive service connection, a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  Therefore, the veteran should be afforded a VA 
examination to determine whether the veteran currently has a 
lung disorder, to include obstructive lung disease, and if 
so, whether it is as least as likely as not related to 
findings of bronchopneumonia and pleurisy secondary to 
resolving pneumonia noted during the veteran's military 
service.

The veteran also contends that he was exposed to asbestos 
while aboard the United States Coast Guard Cutter Huron 
Lightship, which subsequently caused asbestosis. While there 
is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestosis or other 
asbestos-related diseases, VA's Manual 21-1, Part VI, para. 
7.21 (October 3, 1997) contain guidelines for the development 
of asbestos exposure cases.  VA's Manual 21-1, Part VI, para. 
7.21(d) (October 3, 1997) provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or 
post-service evidence of occupational or other asbestos 
exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran. See also VAOPGCPREC 4-
2000 (April 13, 2000), published at 65 Fed Reg. 33422 (2000); 
Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).  
Additional development is needed in order to make a 
determination between asbestos exposure and the claimed 
asbestos lung disease.  The RO should contact the NPRC and 
any other appropriate federal agency to inquire as to whether 
asbestos was in fact aboard Lightship (WAL-526), Port Huron, 
Michigan.  Thereafter, the veteran should be afforded a VA 
examination to determine whether the veteran currently has 
asbestosis, as there is conflicting evidence of record.  

The veteran has also filed a claim of entitlement to service 
connection for kidney cancer, to include as a result of 
exposure to herbicides.  In the case at bar, there is some 
evidence of record, which may suggest that kidney cancer is 
related to Agent Orange exposure, however; the Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e); See 
Notice, 59 Fed. Reg. 341-346 (1994); See also 61 Fed. Reg. 
41,442, 41,449 and 57,586, 57,589 (1996).  Notwithstanding 
the aforementioned provisions relating to presumptive service 
connection, as noted above, a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee, supra.  Therefore, the veteran should be 
afforded a VA examination to determine whether transitional 
cell carcinoma and the resulting right nephroureterectomy are 
related to the veteran's period of military service.  

Finally, the veteran has filed claims of entitlement to 
service connection for a blood disorder and a liver disorder.  
While an October 1999 VA respiratory examination found the 
veteran had normal liver function, it is not clear whether 
the veteran currently has a liver disorder.  Thus, a VA 
examination is necessary to make a decision on the claim. See 
38 U.S.C.A. § 5103A(d).  Similarly, as the veteran has not 
been afforded an examination in connection with the claim of 
entitlement to a blood disorder, a VA examination is 
necessary to determine whether the veteran has a currently 
diagnosed blood disorder.  Id.

Because of the court decision in Disabled American Veterans, 
supra, and for the reasons listed above, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Particularly, the RO must notify 
the veteran of the applicable provisions 
of the VCAA, including what evidence is 
needed to support the service connection 
claims, what evidence VA will develop, 
and what evidence the veteran must 
furnish. See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) ("Both the 
statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a 
claimant which evidence, if any, will be 
obtained by the claimant and which 
evidence, if any, will be retrieved by 
the Secretary.").  

2.  The RO should obtain all records from 
the Social Security Administration, to 
include all awards of disability 
compensation and any underlying treatment 
records used in reaching the said 
determination.

3.  The RO should contact the NPRC or any 
other appropriate agency, and request the 
following: (a) confirmation of any 
periods of active duty service, active 
duty training, and inactive duty training 
between November 1961 and November 1969 
and  (b) confirmation that the veteran 
was a recipient of the Purple Heart.  All 
responses are to be associated with the 
veteran's claims folders, to include all 
negative responses. 

4.  The RO should once again request from 
the veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged in-service 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran is to be advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.

5.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors, to include 
statements of the veteran to medical 
providers and those accounts contained in 
buddy statements dated in January 2003.  
This summary must be prepared whether or 
not the veteran provides an additional 
statement, as requested above.  This 
summary and a copy of the veteran's DD-
214 and all associated service documents 
should be sent to USASCRUR.  The USASCRUR 
should be provided with a copy of any 
information obtained above, and should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors. 

6.  The RO should contact the veteran and 
request the specific dates of treatment 
and the actual medical treatment provider 
who diagnosed the veteran with hepatitis 
C subsequent to his discharge from 
service.  Once the necessary 
authorizations have been obtained, the RO 
should request the aforementioned records 
and associate them with the veteran's 
claims folders.  All responses are to be 
included in the veteran's claims folders, 
to include all negative responses.

7.  The RO should contact the NPRC and/or 
the appropriate federal agency to inquire 
as to whether asbestos was in fact aboard 
Lightship (WAL-526), Port Huron, 
Michigan.  

8. Once the development above has been 
completed, the RO should make 
arrangements for the veteran to be 
afforded VA examinations by appropriately 
qualified physicians.  Send the claims 
folders to the examiners for review.  
Please ask the examiners to clearly 
document review of the claims folders in 
his/her examination reports.  The 
examiners are asked to provide complete 
rationale for all opinions expressed.  
Please ask the examiners to provide 
opinions as to the following: 

Entitlement to service connection for 
PTSD: (a) whether the veteran currently 
has PTSD and (b) if yes, whether it as 
least likely as not related to in-service 
stressors confirmed by NPRC.  In 
addition, the examiner is asked to 
determine whether any currently diagnosed 
PTSD is as least likely as not related to 
the death of Seaman R.G. 

Entitlement to service connection for 
hepatitis C: (a) whether the veteran 
currently has hepatitis C and (b) if yes, 
whether it is as least likely as not 
related to findings of infectious 
hepatitis noted during the veteran's 
period of military service.

Entitlement to service connection for a 
lung disorder, to include as secondary to 
herbicide exposure: (a) whether the 
veteran currently has a lung disorder, to 
include obstructive lung disease and (b) 
if yes, whether it is as least likely as 
not related to findings of 
bronchopneumonia and pleurisy secondary 
to resolving pneumonia noted during the 
veteran's military service.

Entitlement to service connection for 
asbestosis: (a) whether the veteran 
currently has asbestosis and (b) if yes, 
whether it is as least likely as not 
related to the veteran's period of 
military service.

Entitlement to service connection for 
kidney cancer: whether it is as least 
likely as not that transitional cell 
carcinoma and the resulting right 
nephroureterectomy are related to the 
veteran's period of military service.

Entitlement to service connection for a 
blood disorder: (a) whether the veteran 
currently has a blood disorder and (b) if 
yes, whether it is as least likely as not 
related to the veteran's period of 
military service.

Entitlement to service connection for a 
liver disorder: (a) whether the veteran 
currently has a liver disorder and (b) if 
yes, whether it is as least likely as not 
related to the veteran's period of 
military service.

9.  Thereafter, the veteran's claims of 
entitlement to service connection for 
PTSD, a blood disorder, a liver disorder, 
hepatitis C, asbestosis, a lung 
condition, and kidney cancer, should be 
readjudicated.  If any benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



